Case: 2:19-cv-04965-ALM-EPD Doc #: 86 Filed: 09/08/20 Page: 1 of 14 PAGEID #: 1206




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


A.C.,

               Plaintiff,
                                                      Case No. 2:19-cv-4965

        vs.                                           Chief Judge Algenon L. Marbley

                                                      Chief Magistrate Judge Elizabeth P. Deavers

RED ROOF INNS, INC.,
et al.,

               Defendants.

                                    OPINION AND ORDER

        This matter is before the Court on Plaintiff A.C.’s Renewed Motion for a Protective

Order and to Proceed Anonymously (ECF No. 62) and Defendant Wyndham Hotels & Resorts,

Inc.’s (“Wyndham”) Motion for Entry of Protective Order Governing Confidentiality and

Privilege (ECF No. 66). The motions have been fully briefed and are ripe for decision. The

Court resolves these motions as follows.

                                                 I.

        This case is one of several currently pending in this Court brought under the Trafficking

Victims Protection Reauthorization Act of 2008 (“TVPRA”), 18 U.S.C. § 1595(a), by a sex

trafficking survivor. This particular Plaintiff, A.C., alleges she was trafficked in the summer of

2013 at a Quality Inn Hotel and Suites Central in Cincinnati, Ohio and a Red Roof Inn and Days

Inn in Sharonville, Ohio. (ECF No. 24 at ¶¶ 57, 65.) According to the amended complaint, the

hotel Defendants knew that sex trafficking occurred frequently on their properties and failed to

prevent it. (see generally Id. at ¶¶ 84-96 ). Plaintiff also asserts that the Defendants knew or
Case: 2:19-cv-04965-ALM-EPD Doc #: 86 Filed: 09/08/20 Page: 2 of 14 PAGEID #: 1207




should have known of the trafficking alleged here. (Id.) The Court has extensively analyzed the

issues of civil liability in several of the pending cases in denying motions to dismiss. See M.A.

v. Wyndham Hotels & Resorts, Inc., No. 2:19-cv-849, 2019 WL 4929297 (S.D. Ohio Oct. 7,

2019); H.H. v. G6 Hospitality, LLC, No. 2:19-cv-755, 2019 WL 6682152 (S.D. Ohio Dec. 6,

2019); Doe S.W. v. Lorain-Elyria Motel, Inc., 2:19-cv-1194, 2020 WL 1244192 (S.D. Ohio Mar.

16, 2020). This includes a recently denied motion to dismiss in this case. See ECF No. 70, 2020

WL 3256261 (S.D. Ohio June 16, 2020). Further, Orders similar to those requested here have

been entered or submitted in some of the other pending cases.1 It is with this background in

mind that the Court considers the current motions.

                                                II.

       The burden of establishing good cause for a protective order rests with the movant. Nix

v. Sword, 11 F. App’x 498, 500 (6th Cir. 2001) (citing General Dynamics Corp. v. Selb Mfg. Co.,

481 F.2d 1204, 1212 (8th Cir. 1973)). To establish good cause, the movant must articulate

“specific facts” showing the risk of a “clearly defined and serious injury.” Id. Under Federal

Rule of Civil Procedure 26, “[t]he court may, for good cause, issue an order to protect a party or

person from annoyance, embarrassment, oppression, or undue burden of expense. . . .” Fed. R.

Civ. P. 26(c)(1).

         Mere speculation or unsubstantiated fears of prejudice are insufficient to justify the

imposition of a protective order burdening a party’s trial preparation. Nemir v. Mitsubishi



1
 See Stipulated Protective Orders entered in H.H. v. G6 Hospitality, LLC, No. 2:19-cv-755 (ECF
No. 36); M.A. v. Wyndham Hotels & Resorts, Inc., No. 2:19-cv-849 (ECF No. 60); Doe S.W. v.
Lorain-Elyria Motel, Inc., No. 2:19-cv-1194 (ECF No. 58); and T.S. v. Intercontinental Hotels
Group, No. 2:19-cv-2970 (ECF No. 33). See Confidentiality Orders submitted in H.H. v. G6
Hospitality, LLC, No. 2:19-cv-755 (ECF No. 91-1) and M.A. v. Wyndham Hotels & Resorts, Inc.,
No. 2:19-cv-849 (ECF No. 163-1).

                                                 2
Case: 2:19-cv-04965-ALM-EPD Doc #: 86 Filed: 09/08/20 Page: 3 of 14 PAGEID #: 1208




Motors Corp., 381 F.3d 540, 550-551 (6th Cir. 2004) (“If [the movant’s] unsubstantiated fears of

prejudice justified a protective order, such orders would be justified in virtually every case. . . .”).

The decision to grant or deny a motion for protective order “falls within the broad discretion of

the district court managing the case.” Century Prod., Inc. v. Sutter, 837 F.2d 247, 250 (6th Cir.

1988). “To be sure, Rule 26(c) confers broad discretion on the trial court to decide when a

protective order is appropriate and what degree of protection is required . . . . The trial court is in

the best position to weigh fairly the competing needs and interests of the parties affected by

discovery.” Seattle Times Co. v. Rhinehart, 467 U.S. 20, 36 (1984).

        Federal Rule of Civil Procedure 26(c)(1) requires a party moving for a protective order to

include a certification that the movant has, in good faith, conferred or attempted to confer with

other affected parties in an effort to resolve the dispute without court action. Fed. R. Civ. P.

26(c)(1). The Court is satisfied that this prerequisite to a motion for a protective order has been

met in this case.

                                                       III.

        Plaintiff’s proposed protective order mirrors in large part the Stipulated Protective Orders

entered in other pending cases with certain notable exceptions explained in more detail below.

Consequently, Defendants2 do not object to the proposed order in its entirety. However,

Defendants do challenge certain provisions and Wyndham has submitted its own proposed




2
 Only Defendants Wyndham and Choice Hotels International, Inc. (“Choice”) have filed
Responses in Opposition to Plaintiff’s Motion. See ECF Nos. 73 and 74. For its part, Choice
joins in Wyndham’s motion and its proposed protective order. Choice adds, however, that
“Defendants” have not been provided the identities of either Plaintiff or her alleged traffickers,
and therefore, have been unable to conduct even a “basic investigation” into the facts underlying
the allegations of the Complaint. ECF No. 74, at p. 1.
                                                   3
Case: 2:19-cv-04965-ALM-EPD Doc #: 86 Filed: 09/08/20 Page: 4 of 14 PAGEID #: 1209




protective order for the Court’s consideration. See ECF No. 73-3. The Court will address each

disputed provision in turn.

          Plaintiff proposes the following provision relating to proceeding pseudonymously.

          4.3 The Plaintiff is permitted to proceed pseudonymously throughout the course of
          these proceedings. The Parties will reference the Plaintiff through the pseudonym
          “A.C.” or as “Plaintiff” in all filings, throughout the course of discovery, and in all
          Court proceedings.

          Defendants consent to Plaintiff’s request to proceed by pseudonym in pretrial public

filings but oppose “restrictions that interfere with [their] constitutional right to investigate and

defend against Plaintiff’s allegations” and wish to preserve their “right to seek to modify such

procedures for purposes of trial.” (ECF No. 73, at pp. 1-2, 5.) Accordingly, Defendants propose

the following language addressed to this issue:

          2. The Plaintiff is permitted to proceed pseudonymously in pre-trial public filings.
          The Parties exclusively will reference the Plaintiff through the pseudonym “A.C.”
          or as “Plaintiff” in all filings, throughout the course of discovery, and in pre-trial
          Court proceedings.

          Notably, Plaintiff’s language more closely tracks the language of the Stipulated

Protective Orders entered in other cases pending in this Court, including those where

Wyndham or Choice are named Defendants. See H.H., No. 2:19-cv-755, ECF No. 36, at ¶

2; M.A., No. 2:19-cv-849, ECF No. 60-1, at ¶ 2; Doe S.W., No. 2:19-cv-1194, ECF No. 58,

at ¶ 2; T.S. No. 2:19-cv-2970, ECF No. 33, at ¶ 2. Moreover, the Court is not convinced

that there is any utility in Defendants’ proposed language on this issue. First, under both

proposed versions, the immediately following paragraph requires that the parties keep

Plaintiff’s true identity confidential during and at the conclusion of this matter. See ECF

No. 62-1, at ¶ 5; ECF No. 73-3, at ¶ 3. Moreover, both proposed orders permit disclosure



3
    Plaintiff’s proposed order appears to be mis-numbered, skipping from paragraph 1 to 4.
                                                    4
Case: 2:19-cv-04965-ALM-EPD Doc #: 86 Filed: 09/08/20 Page: 5 of 14 PAGEID #: 1210




to certain specified persons “as needed to litigate any claims or defenses” and to certain

other identified persons that may be part of the trial preparation, trial, or mediation process.

See ECF No. 62-1, at ¶¶ 5 A.-K.; ECF No. 73-3 at ¶¶ A.-K. Accordingly, the Court

approves Plaintiff’s proposed language on this issue.

       Plaintiff’s proposed order also contains a caveat for the disclosure of her true

identity to certain identified persons. (ECF No. 62-1 at ¶¶ 5. D., E., F., G., and I.)

Specifically, Plaintiff proposes that disclosure to these persons be made only after they

“sign[] the agreement to be bound by this Protective Order.” (Id.) This stands in contrast

to the provisions contained in the Stipulated Protective Orders entered in the other cases.

See H.H., No. 2:19-cv-755, ECF No. 36, at ¶ 3 A.-K.; M.A., No. 2:19-cv-849, ECF No. 60-

1, at ¶ 3 A..-K.; Doe S.W., No. 2:19-cv-1194, ECF No. 58, at ¶ 3 A.-L.; T.S. No. 2:19-cv-

2970, ECF No. 33, at ¶ 3 A.-K.. Plaintiff does not address the specific need for this

restriction directed to these identified persons. While Defendants do not address this aspect

of Plaintiff’s proposed order, the Court notes that Wyndham’s proposed order does not

contain similar language. See ECF No. 73-3, at ¶ 3 A.-K.4 Because Plaintiff has offered

no support for these specific limitations, the Court disapproves of this proposed language.

       Restricting the potential for the disclosure of Plaintiff’s identity to the alleged trafficker,

however, is the true focus of Plaintiff’s proposed protective order. To this end, Plaintiff proposes

the following provisions:

       5. The parties as well as their agents, employees, and assigns shall keep the true
       identity of Plaintiff confidential during and after the conclusion of this matter.
       Notwithstanding the foregoing, the Parties may disclose Plaintiff’s true identity to
       the following:


4
 Wyndham’s proposed protective order at ¶ 3 A. also includes a reference to “the Parties’
insurers.” See ECF No. 73-3. Plaintiff’s proposed version does not. The parties do not address
this disparity.
                                                   5
Case: 2:19-cv-04965-ALM-EPD Doc #: 86 Filed: 09/08/20 Page: 6 of 14 PAGEID #: 1211




…

            G. Any potential, anticipated, or actual fact witness, with the exception of
            the Plaintiff’s trafficker (addressed below), and his or her counsel, but only
            to the extent that Plaintiff’s true identity will assist the witness in recalling,
            relating, or explaining facts or in testifying after signing the agreement to
            be bound by this Protective Order.
…

       6. The Parties recognize that rare circumstances may demonstrate a potential need
       for the release of the name(s) or alias(s) (if known) of Plaintiff’s trafficker(s). Upon
       a showing of good cause, Plaintiff will agree to disclose what information she has
       regarding the trafficker(s) name 30 days before the close of discovery. If
       Defendants identify the trafficker’s name or alias in the Defendants’ database of
       registration, then the results of this search shall be promptly provided to counsel for
       Plaintiff.

       7. Because the trafficker(s) poses a substantial threat to the safety of the Plaintiff,
       and due to the extreme trauma inflicted on trafficking victims by their traffickers,
       the Plaintiff requires special protection. Therefore, the Parties shall not disclose the
       Plaintiff’s true identity and/or physical description (such as gender, ethnicity, hair
       color, eye color, age, height, weight, etc.) to the Plaintiff’s alleged trafficker(s),
       whether disclosed by Plaintiff pursuant to Paragraph 6 above or discovered by
       Defendants by other means. Furthermore, the Defendants shall not contact or
       attempt to contact Plaintiff’s trafficker without first providing:

               A. Notice to all counsel for Plaintiff;
               B. A written explanation for the need to contact the trafficker;
               C. The efforts made to obtain the information through alternative means;
               D. A fourteen (14) day period for Plaintiff to object in writing to such
               contact.
               E. An agreement signed by the trafficker that the trafficker knowingly
               waives his/her Fifth Amendment rights under the United States Constitution
               in the event they are called to a deposition.

       In the event Plaintiff objects to Defendants’ proposed contact with the trafficker(s),
       Defendants may move the Court to contact the trafficker and the burden of proving
       the need to contact the trafficker shall be on the Defendants.

       Plaintiff argues that these restrictions are necessary for several reasons but primarily

because “[t]he risk of danger … is real and not purely conjecture.” (ECF No. 62, at p. 8.)

Plaintiff also asserts that the language of the TVPRA and Chief Judge Marbley’s ruling confirm,

contrary to Defendants’ view, that the trafficker simply is not necessary to the investigation of

                                                    6
Case: 2:19-cv-04965-ALM-EPD Doc #: 86 Filed: 09/08/20 Page: 7 of 14 PAGEID #: 1212




the alleged claims. Finally, Plaintiff explains that the proposed restrictions are reasonable when

compared to orders adopted by other courts across the country.

       Defendants object to these proposed restrictions, characterizing them as “unprecedented”

and “severely prejudicial” and note that other courts have rejected similar restrictions. (ECF No.

73, at p. 8, 9; ECF No. 82, at p. 5.) Defendants argue that they are entitled to investigate and

conduct discovery with respect to each element of Plaintiff’s claim “without interference from or

oversight by Plaintiff’s counsel.” (ECF No. 73, at p. 7; see also ECF No. 82, at p. 4.) Further,

they contend that Plaintiff’s proposed restrictions threaten their due process rights and would

impermissibly invade confidential attorney-work product. Additionally, they explain that, under

their interpretation of both the TVPRA and Chief Judge Marbley’s decision, the trafficker is a

“central witness.” (ECF 73, at p. 7; see also ECF No. 82, at p. 4.)

       As an initial matter, the above discussion indicates that underlying the dispute here

are the parties’ differing perspectives on the trafficker’s importance to the resolution of the

Plaintiff’s claims. Plaintiff casts alleged traffickers as unreliable and essentially irrelevant while

Defendants characterize them as “central.” Both arguments rely on the parties’ individual

interpretations of the TVPRA and Chief Judge Marbley’s recent decision. The disposition of the

current motion does not require the Court to analyze the parties’ arguments on these issues, and

the Court declines to do so.

       Turning to the focus of the current motion, as noted, Plaintiff’s stated intention is the entry

of a protective order minimizing the risk of harm from the alleged trafficker. Plaintiff seeks to

achieve this goal through two specific avenues – (1) limit the timeframe for the disclosure of the

alleged trafficker’s identity to Defendants and (2) prevent the disclosure of the Plaintiff’s identity




                                                  7
Case: 2:19-cv-04965-ALM-EPD Doc #: 86 Filed: 09/08/20 Page: 8 of 14 PAGEID #: 1213




to her alleged trafficker by establishing a protocol for Defendants’ potential contact with the

trafficker. These are two distinct issues and the Court considers them separately.

        Plaintiff appears to recognize that the disclosure of her alleged trafficker’s identity may

be necessary. However, Plaintiff proposes restricting the release of the alleged trafficker’s identity

to 30 days before the close of discovery. (ECF 62-1, at ¶ 6.) Plaintiff does not explain the basis

for this specific time limitation as it relates to her safety. Further, the Court notes that protective

orders entered in similar cases around the country have not included such a limitation. See, e.g.,

A.D. v. Wyndham Hotels and Resorts, Inc., Case No. 4:19cv120-AWA-LRL, ECF No. 41, ¶¶ 2, 3,

(E.D. Va. July 30, 2020) (“Plaintiff shall … provide the identity of her allege trafficker(s) as part

of her initial disclosures under Federal Rule of Civil Procedure 26.” “… Defendant may request

in the ordinary course of discovery any other information regarding the identify of Plaintiff or her

trafficker(s));” B.H. v. Choice Hotels International, Inc., Case No. 3:19-cv-03442-MGL, ECF No.

40 (D.S.C. April 23, 2020) (no such provision); S.J. v. Choice Hotels International, Inc., No. 1:19-

cv-06071-BMC (E.D.N.Y. April 9, 2020) (no such provision); L.W. v. Hilton Worldwide Holdings,

Inc., No. 4:19-cv-4172 ECF No. 20, ¶ 3 (S.D. Tex. Dec. 2, 2019) (“Counsel for Plaintiff shall

provide to counsel for Defendants the true identity of Plaintiff’s trafficker promptly following

entry of this Protective Order.”) Defendants, on the other hand, have explained how their

investigations of Plaintiff’s allegations are hampered without this information. Moreover, the

inefficiency of this artificial time restriction is obvious. Accordingly, Plaintiff’s motion for

protective order is DENIED to the extent she seeks to include the language set forth in ¶ 6.

       This brings the Court to the real matter at issue here – the proposed limitations on the

disclosure of Plaintiff’s identity and/or physical description to the alleged trafficker and the

development of a protocol for Defendants’ potential contact. As noted, courts across the country



                                                  8
Case: 2:19-cv-04965-ALM-EPD Doc #: 86 Filed: 09/08/20 Page: 9 of 14 PAGEID #: 1214




have considered this issue in similar cases. A quick review of a sampling of these cases reveals a

range of protective measures. For example, in A.D., the Court entered a protective order that

provides for fourteen-day advance notice to that plaintiff, “describ[ing] the information sought and

explain[ing] the necessity of disclosing [p]laintiff’s identity.” No. 4:19-cv-120-AWA-LRL, ECF

No. 41, at p. 3. If that plaintiff has a good faith objection, they may move to prevent the disclosure

of their identity. Id. The defendant is prohibited from providing the information unless necessary

for discovery purposes and then it can only be provided at the time of deposition. Id. Similarly,

in M.L. v. craigslist, Inc., No. 3:19-06153-BHS-TLF, ECF No. 143 (W.D. Wash. Aug. 3, 2020),

the court modified the protective order at issue to include a provision preventing the disclosure of

plaintiff’s true identity to the known trafficker(s) or traffickers’ known affiliate(s) unless particular

procedures are followed. Id. at p. 4. These procedures require the disclosing party to request and

obtain a court order before making any disclosure by filing a motion with the court describing the

circumstances. Id. Prior to filing, the parties are required to meet and confer and, if possible,

submit a stipulated motion. Id.

        The parties also agreed to limitations in stipulated protective orders entered in S.J. and B.H.

For example, the order in B.H. requires that the disclosing party provide notice to opposing

counsel. 3:19-cv-3442-MGL, ECF No. 40, at p. 3. In S.J., the defendant is required to send a

letter to the court ex parte and in camera explaining to whom the plaintiff’s identity will be

disclosed and why this person may have important information relevant to the investigation and

defense. 1:19-cv-6071-BMC, at p. 8. The court will then assess the risk and may conduct an ex

parte conference with defense counsel. Id. If the court determines that no reasonable risk exists,

it will endorse the submission and provide authority to proceed. Id.




                                                   9
Case: 2:19-cv-04965-ALM-EPD Doc #: 86 Filed: 09/08/20 Page: 10 of 14 PAGEID #: 1215




        Plaintiff’s proposed protective order appears to adopt a variety of measures implemented

 in the above cases.5 Plaintiff asserts, relying on the allegations of her amended complaint (ECF

 No. 24), that these proposed restrictions are necessary because she was trafficked for two years6

 and was repeatedly verbally abused, physically beaten, and raped at the hands of her trafficker.

 (Id. at ¶ 54.) Plaintiff further explains that the alleged trafficker gained control of her youngest

 child and used the child’s welfare as leverage. (Id. at ¶ 57.) Plaintiff contends that she is at real

 risk of serious harm and attempts to distinguish her situation from other cases, including M.A.

 pending in this Court, where the traffickers are in prison or deceased.

        Plaintiff’s trafficking allegations appear to be somewhat more detailed than those in other

 cases pending in this Court. Given that Plaintiff alleges not only repeated personal harm, but also

 harm to a child, Plaintiff’s safety concerns are reasonable.7 Also reasonable, however, are




        5
            From the Court’s review of these orders, one thing is clear – none include a provision for
 the trafficker’s knowing waiver of their Fifth Amendment rights as proposed by Plaintiff here. See
 ECF No. 62-1, ¶ 7.E. Plaintiff maintains that such a provision benefits all parties because
 otherwise the traffickers would have no incentive to tell the truth. The problems with this proposed
 language are obvious to the point they do not merit discussion.
          6
            In her Amended Complaint, Plaintiff states that she was victimized by the alleged
 trafficker from approximately 2013-2015. (ECF No. 24, at ¶ 54.) She further describes the
 alleged trafficking as having occurred during the summer of 2013. (Id. at ¶¶ 55-79.) She also
 alleges she escaped in late summer 2013. (Id. at ¶ 79.)
          7
            Both Wyndham and Choice argue that Plaintiff is not entitled to any protective
 measures here because there has been no evidentiary showing of specific safety risks warranting
 such restrictions, including no showing of Plaintiff’s own efforts of protection. At the same
 time, they recognize that Plaintiff’s allegations are “horrible.” (see ECF No. 73, at p. 9). Further,
 there can be no dispute, as Plaintiff notes, that sex trafficking is inherently violent and that the
 issues involved are “sensitive and private.” (Id. at 2.) In the Court’s view, the nature of the
 matters at issue in this case serve to distinguish it from more pedestrian assertions frequently
 offered in support of protective orders. Moreover, both Wyndham and Choice have stipulated to
 similar or more severe restrictions in other cases. See B.H. v. Choice Hotels International, Inc.,
 Case No. 3:19-cv-03442-MGL, ECF No. 40 (D.S.C. April 23, 2020); S.J. v. Choice Hotels
 International, Inc., No. 1:19-cv-06071-BMC (E.D.N.Y. April 9, 2020). For these reasons, the
 Court does not find Defendants’ argument persuasive on the issue of whether any procedures
 designed to protect Plaintiff from her trafficker are appropriate in this case.
                                                  10
Case: 2:19-cv-04965-ALM-EPD Doc #: 86 Filed: 09/08/20 Page: 11 of 14 PAGEID #: 1216




 Defendants’ concerns regarding their ability to investigate the facts underlying Plaintiff’s

 allegations free from interference. Taking the parties’ competing interests into account, the Court

 finds the following provision will meet the parties’ needs here. To that end, the Court DENIES

 Plaintiff’s motion to the extent that it seeks to include the proposed language set forth in ¶ 7.

 Instead, the Court ORDERS that ¶ 7 be replaced with the following language:

        Plaintiff’s true identity may be disclosed to Plaintiff’s known trafficker(s), and his
        or her counsel, only to the extent that Plaintiff’s true identity will assist the witness
        in recalling, relating, or explaining facts or in testifying. Prior to a Defendant’s
        contact with Plaintiff’s alleged trafficker, the parties must first meet and confer. If
        no agreement is reached, Defendant may file a motion seeking an order from the
        Court in which it will explain the necessity of the disclosure.

                                                  IV.

        Wyndham has moved for the entry of a protective order governing confidentiality and

 privilege identical to that submitted in M.A., No. 19-cv-849 (ECF No. 163-1). Choice and Red

 Roof Inns, Inc. (“Red Roof”) have joined in the motion. Plaintiff challenges the proposed order

 on various grounds. For the following reasons, Wyndham’s motion is GRANTED.

        First, Plaintiff objects to the proposed two-tiered confidentiality structure. This argument

 does not warrant much discussion. In M.A., the Court acknowledged the propriety of such a

 structure for the protection of a defendant’s intellectual property. Plaintiff has not persuaded the

 Court that these concerns are somehow less compelling in this case. Accordingly, the Court

 approves the use of a two-tiered confidentiality structure.

        As an offshoot of this argument, however, Plaintiff further asserts that the definition of

 “confidential information” is too broad because it protects information about suspected

 traffickers who are also hotel customers. According to Plaintiff, the proposed definition will

 prevent the discovery of information, including the identities of traffickers or johns, and will




                                                   11
Case: 2:19-cv-04965-ALM-EPD Doc #: 86 Filed: 09/08/20 Page: 12 of 14 PAGEID #: 1217




 preclude Plaintiff’s ability to question individuals who are not former employees about this

 information. In Wyndham’s proposed order “confidential information” is defined as follows:

        D. Confidential Information: Discovery Material that qualifies as Confidential
        Information includes information that a Party reasonably believes constitutes,
        reflects, discloses, or contains: (i) potentially sensitive personal identifying
        information, including but not limited to names of Non-Parties (i.e., hotel
        customers), dates of birth, social security numbers, phone numbers, addresses,
        employment histories, or credit card information; (ii) any material prohibited from
        disclosure by statute or Court Order but is nonetheless discoverable; or (iii) other
        information otherwise covered by a legitimate right or interest of privacy.


 Plaintiff proposes the following revised language:

        D. Confidential Information: Discovery Material that qualifies as Confidential
        Information includes information that a Party reasonably believes constitutes,
        reflects, discloses, or contains: (i) potentially sensitive personal identifying
        information, of hotel customers other than the plaintiff or customers who may have
        been involved in sex trafficking of the plaintiff or others, including but not limited
        to names of hotel customers, dates of birth, social security numbers, phone
        numbers, addresses, or credit card information; (ii) any material prohibited
        from disclosure by statute or Court Order but is nonetheless discoverable.

 Wyndham notes that the proposed order permits Plaintiff to show non-party deponents

 “confidential” materials [(IV)(A)(14)] and the information at issue is routinely protected.

 Moreover, Wyndham points out, if Plaintiff objects to a given designation, the proposed order

 provides a process for challenging such designation in § VII. The Court’s reading of the

 proposed protective order confirms Wyndham’s position. Accordingly, the Court approves the

 definition of “confidential information” in Wyndham’s proposed order.

        Next, Plaintiff argues that requiring non-party deponents to sign an acknowledgment

 form prior to being shown protected information amounts to intimidation. Plaintiff proposes that

 these deponents simply be required to agree on the record to be bound. Requiring signed

 acknowledgments is not unusual, however, and, as noted, has been adopted in both M.A. and




                                                 12
Case: 2:19-cv-04965-ALM-EPD Doc #: 86 Filed: 09/08/20 Page: 13 of 14 PAGEID #: 1218




 H.H.8 Plaintiff has not demonstrated that there is any reason to depart from that fairly routine

 procedure here.

           Plaintiff also objects to what she intimates is an outright restriction on the ability to

 show “highly confidential” documents to certain non-party deponents. Within this same line of

 argument, however, Plaintiff recognizes that the non-party deponents she describes – presumably

 ones falling outside the other thirteen categories of persons allowed access to information

 designated as “highly confidential” – could be granted access by written agreement or court

 order. Plaintiff then shifts to asserting that this proposed process is overly burdensome and

 would prevent the full and fair investigation of Defendants’ policies, procedures, and guest

 safety protocols. (ECF No. 75, at p. 12.) Given the comprehensive list of persons granted access

 to highly confidential materials, including the designating party’s employees or former

 employees (i.e., those most likely to have knowledge of such matters), the Court finds it unlikely

 that this issue will arise with respect to a significant number of third-party deponents.

 Accordingly, the Court is not persuaded that this provision is particularly burdensome. For this

 reason, the Court will not require any revision to the proposed protective order directed to this

 issue.

          Further, Plaintiff raises additional arguments that are wholly without merit. For example,

 Plaintiff contends that the proposed confidentiality order shifts the burden of demonstrating the

 propriety of confidentiality designations. It does not. Plaintiff asserts that there is no need for

 special procedures for sealed filings. In this Circuit, there is. Plaintiff argues that there is no




 8
  Plaintiff suggests that Wyndham’s proposed order is unclear as to whether a separate
 acknowledgment would need to be signed for each document or whether one signature per
 deposition would suffice. Professional courtesy and common sense seem to dictate the answer
 here.
                                                    13
Case: 2:19-cv-04965-ALM-EPD Doc #: 86 Filed: 09/08/20 Page: 14 of 14 PAGEID #: 1219




 need for a clawback provision. Such a provision generally serves both sides. Accordingly, the

 Court will not require any revision of the proposed protective order directed to these issues.

         Finally, Plaintiff contends that plaintiff firms should not be prevented from sharing

 discovery related to the same documents. As Wyndham notes, this issue has been raised and

 rejected by the Court in the H.H. and M.A. cases. Plaintiff offers no basis, beyond a conclusory

 reference to cost savings, sufficient to convince the Court that the issue should be re-considered

 here.

                                                 V.

         Plaintiff’s motion for a protective order (ECF No. 62) is GRANTED, in part, and

 DENIED, in part, as set forth above. Plaintiff is DIRECTED to submit a protective order

 consistent with the Court’s analysis within seven days. Plaintiff shall submit the protective order

 in Word format to the Chambers mailbox, Deavers_chambers@ohsd.uscourts.gov, for signature

 and filing by the Court.

         Wyndham’s motion for a protective order governing confidentiality and privilege (ECF

 No. 66) is GRANTED. Wyndham is DIRECTED to submit a protective order consistent with

 the Court’s analysis set forth above with seven days. Wyndham shall submit the protective order

 in Word format to the Chambers mailbox, Deavers_chambers@ohsd.uscourts.gov, for signature

 and filing by the Court.

         IT IS SO ORDERED.



                                               /s/ Elizabeth A. Preston Deavers______
 DATED: September 8, 2020                      ELIZABETH A. PRESTON DEAVERS
                                               CHIEF UNITED STATES MAGISTRATE JUDGE




                                                 14
